Exhibit 10.19 Employment Agreement This employment agreement (the "Agreement") is made and entered into as of May 7, 2010 by and between is made by and among Keyuan Petrochemicals, Inc., a Nevada corporation (the "Company"), the parent company of Ningbo Keyuan Plastic Co., Ltd., with an address at Qingshi Industrial Park, Ningbo Economic and Technological Development Zone, Ningbo, Zhejiang Province, PRC 315803, China and Aichun Li, (the "Employee"), with an address at [ ]. Recitals A. The Company desires to employ the Employee from the date set forth above (the "Effective Date") until expiration of the term of this Agreement, and Employee is willing to be employed by the Company during that period, on the terms and subject to the conditions set forth in this Agreement. In consideration of the mutual covenants and promises of the parties, the Company and the Employee covenant and agree as follows: 1.Duties During the term of this Agreement, Employee will be employed by the Company to serve as the Chief Financial Officer of the company.The Employee will devote such amount of her business time to the conduct of the business of the Company as may be reasonably required to effectively discharge Employee's duties under this Agreement and, subject to the supervision and direction of the Company's Chief Executive Officer and Board of Directors (the "Board").As Chief Financial Officer, Employee shall be principally responsible for oversight and assistance with preparation of the Company’s financial statements on a quarterly and annual basis, in accordance with U.S. GAAP; oversight and assistance with the Company’s periodic filings, as required by the Securities Exchange Act of 1934; accompanying the Company’s investment bankers and investor relations professionals to meeting with investors and analysts and other market professionals; and such other duties as are customary for a CFO to similarly situated public companies.Unless the parties agree otherwise in writing, during the term of this Agreement, Employee will perform the services contemplated by this Agreement at employee’s office located in Charlotte, North Carolina; provided, however, that Company may, from time to time, require Employee to travel for up to an aggregate of three months per annum to other locations on the Company's business; provided, however, that the Employee shall not be required to spend more than one month continuously during any such annual period. Notwithstanding the foregoing, nothing in this Agreement is to be construed as prohibiting Employee from continuing to serve as a director of other entities whether or not for profit, so long as her service as such does not substantially prevent or prohibit Employee from effectively discharging her duties hereunder and such positions are disclosed to the Board. 1 2.Term of Employment 2.1 Definitions For purposes of this Agreement the following terms have the following meanings: (a) "Termination for Cause" means termination by Company of Employee'semployment (i) by reason of Employee's willful dishonesty towards, fraud upon, or deliberateinjury or attempted injury to, the Company, (ii) by reason of Employee's gross negligence or intentional misconduct with respect to the performance of Employee's duties under this Agreement or (iii) by reason of Employee's material breach of thisAgreement; provided, however, that no such termination under subsection (iii) above will be deemed to be a Termination for Cause unless the Company has providedEmployee with written notice of what it reasonably believes are the grounds for any Terminationfor Cause and Employee fails to take appropriate remedial actions during the thirty day period following receipt of such written notice. (b) "Termination Other than For Cause" means termination by the Company of Employee’s employment by the Company for reasons other than those that constitute Termination for Cause. (c) "Voluntary Termination" means termination by the Employee of the Employee’s employment with the Company, excluding termination by reason of Employee's death or disability as described in Sections 2.5 and 2.6. 2.2Basic Term The term of employment of Employee by the Company will commence on the Effective Date and will extend through the period ending onMay 7,2011 (the "Termination Date").Company and Employee may extend the term of this Agreement by mutual written agreement. 2.3Termination for Cause Termination for Cause may be effected by the Company at any time during the term of this Agreement and may be effected by written notification to Employee.Notwithstanding the foregoing no Termination for Cause based on Employee’s material breach of this Agreement [Section 2.1(a)(iii)] will be effective unless Employee has been provided with the prior written notice and opportunityfor remedial action described in Section 2.1.Upon Termination for Cause, Employee is to be immediately paid all accrued salary, incentive compensation to the extent earned, vested deferred compensation (other than pension plan or profit sharing plan benefits, which will be paid in accordance with the applicable plan), and accrued vacation pay, all to the date of termination. 2.4Termination Other Than for Cause Notwithstanding anything else in this Agreement, the Board of Directors may effect a Termination Other Than for Cause at any time upon giving written notice to Employee of such Termination Other Than for Cause.Such Termination shall be effective upon issuance of the written notice.Upon any Termination Other Than for Cause, Employee will immediately be paid all accrued salary, all incentive compensation to the extent earned, severance compensation as provided in Section 4, vested deferred compensation (other than pension plan or profit sharing plan benefits, which will be paid in accordancewith the applicable plan), and accrued vacation pay, all to the date of termination. 2 2.5Termination Due to Disability In the event that, during the term of this Agreement, Employee should, in the reasonable judgment of the Board, fail to perform Employee's duties under this Agreement because of illness or physical or mental incapacity ("Disability"), and such Disability continues for a period of more than six (6) consecutive months, Company will have the right to terminate Employee's employment under this Agreement by written notification to Employee and payment to Employee of all accrued salary and incentive compensation to the extent earned, severance compensation as provided in Section 4, vesteddeferred compensation (other than pension plan or profit sharing plan benefits, which will be paid inaccordance with the applicable plan), and all accrued vacation pay, all to the date of termination.Any determination by the Board with respect to Employee's Disability must be based on a determination of competent medical authority or authorities, a copy of which determination must be delivered to the Employee at the time it is delivered to the Board.In the event the Employee disagrees with the determination described in the previous sentence, Employee will have the right to submit to the Board a determination by a competent medical authority or authorities of Employee's own choosing to the effect that the aforesaid determination is incorrect and that Employee is capable of performing Employee's duties under this Agreement.If, upon receipt of such determination, the Board wishes to continue to seek to terminate this Agreement under the provisions of this section, the parties will submit the issue of Employee’s Disability to arbitration in accordance with the provisions of this Agreement. 2.6Death In the event of Employee's death during the term of this Agreement, Employee's employment is to be deemed to have terminated as of the last day of the month during which Employee's death occurred, and Company will pay to Employee's estate accrued salary, incentive compensation to the extent earned, vested deferred compensation (other than pension plan or profit sharing plan benefits, which will be paid in accordance with the applicable plan), and accrued vacation pay, all to the date of termination. 2.7Voluntary Termination In the event of a Voluntary Termination, the Company will immediately pay to Employee all accrued salary, all incentive compensation to the extent earned, vested deferred compensation (other than pension plan or profit sharing plan benefits, which will be paid in accordance with the applicable plan), and accrued vacation pay, all to the date of termination, but Employee will not be paid any severance compensation. 3 3.Salary, Benefits and Other Compensation 3.1Base Salary As payment for the services to be rendered by Employee as provided in Section 1 and subject to the terms and conditions of Section 2, Company agrees to pay to Employee a "Base Salary," payable in equal monthly installments.The Base Salary payable to Employee under this Section will be $150,000 per annum. The payment of Base Salary hereunder shall not in any way limit or reduce any other obligation of the Company hereunder, and no other compensation, benefit or payment hereunder shall in any way limit or reduce the obligation of the Company to pay the Employee’s Base Salary hereunder.The Board, at any time and from time to time, may increase (but not reduce) the Base Salary payable under this Agreement, and increase in the Base Salary shall become effective at the time indicated by the Board without the need for an amendment to this Agreement. 3.2Incentive & Bonus Plans During the term of his employment under this Agreement, at the Board’s discretion, the Employee will also be eligible to participate in all bonus and incentive plans established by the Board. 3.3Benefit Plans During the term of Employee's employment under this Agreement, the Employee is to be eligible to participate in all employee benefit plans to the extent maintained by the Company, including (without limitation) any life, disability, health, accident and other insurance programs, paid vacations, and similar plans or programs, subject in each case to the generally applicable terms and conditions of the plan or program in question and to the determinations of any committee administering such plan or program.On termination of the Employee for any reason, the Employee will retain all of Employee's rights to benefits that have vested under such plan, but the Employee's rights to participate in those plans will cease on the Employee’s termination unless the termination is a Termination Other Than for Cause, in which case Employee’s rights of participation will continue for a period of six months following Employee’s termination. 3.4 Withholding of Taxes The Employee understands that the services to be rendered by Employee under this Agreement will cause the Employee to recognize taxable income, which is considered under the Internal Revenue Code of 1986, as amended, and applicable regulations thereunder as compensation income subject to the withholding of income tax (and Social Security or other employment taxes).The Employee hereby consents to the withholding of such taxes as are required by the Company. 3.5 Vacation During the term of this Agreement, Employee will be entitled to twoweeks paid vacation time per year.To the extent that Employee does not use the full two weeks of vacation time in any given year, Employee may accrue and carry forward such unused time up to a maximum accrual of six weeks. 3.6Expenses During the term of this Agreement, Company will reimburse Employee for Employee's reasonable out-of-pocket expenses incurred in connection with Company's business, including travel expenses, food, and lodging while away from home.Expenses will be reimbursed on a monthly basis, subject to such policies as Company may from time to time reasonably establish for its employees. 4.Severance Compensation 4.1 Termination Other Than for Cause or Voluntary Termination for Good Reason; Payment in Lieu of Notice In the event Employee's employment is terminated in a Termination Other Than for Cause, Employee will be paid as severance pay Employee's Base Salary, as defined in Section 3.1, for the period commencing on the date that Employee’s employment is terminated and ending on the date which is one month from the date of termination. 4.2Termination for Disability In the event Employee's employment is terminated because of Employee's disability pursuant to Section 2.5, Employee will be paid as severance pay Employee's Base Salary, as defined in Section 3.1, for the period commencing on the date that Employee's employment is terminated and ending on the date which is three months thereafter. 4.3 Change in Control In the event that Employee’s employment is terminated because of a change in control (as defined herein) of the Company prior to the Termination Date, Employee will be paid as severance pay Employee's Base Salary, as defined in Section 3.1, for the period commencing on the date that Employee's employment is terminated and ending on the date which is three months thereafter.For purposes of this Agreement, a “change in control” shall be defined as the sale of more than fifty (50%) of the Company’s outstanding capital stock, other than in connection with an underwritten public offering of the Company’s securities or a merger (or similar transaction) in which the Company is not the surviving entity or following which the Company’s shareholders immediately prior to such transaction no longer control a majority of the Company’s voting stock. 4 4.4Other Termination In the event of a Voluntary Termination, Termination for Cause or Death, Employee or Employee's estate will not be entitled to any severance pay. 5.Confidentiality and Noncompetition 5.1Confidentiality Because of Employee's employment by the Company, Employee will have access to trade secrets and confidential information about the Company, its products, its customers, and its methods of doing business (the "Confidential Information").During and after the termination of Employee's employment by the Company, Employee may not directly or indirectly disclose or use any such Confidential Information; provided, that Employee will not incur any liability for disclosure of information which (a) is required in the course of Employee's employment by the Company, (b) was permitted in writing by the Board or (c) is within the public domain or comes within the public domain without any breach of this Agreement. 5.2Noncompetition In consideration of Employee's access to the Confidential Information, Employee agrees that for a period of six (6) months after termination of Employee's employment, Employee will not, directly or indirectly, use such Confidential Information to compete with the businessof the Company, as the business of the Company may then be constituted, within any state, region orlocality in which the Company is then doing business or marketing its products.Employee understands and agrees that direct competition means development, production, promotion, or sale of products or services competitive with those of Company.Indirect competition means employment by any competitor or third party providing products competing with Company's products, for which Employee will perform the same or similar function as he performs for Company.In addition, for a period of six (6) months after termination of Employee's employment, Employee will not induce or attempt to induce any employee of the Company to discontinue his or her employment with the Company for the purpose of becoming employed by any competitor of Company, nor will Employee initiate discussions, negotiations or contacts with persons known by Employee to be a customer or supplier of the Company at the time of Employee's termination of employment for the purpose of competing with theCompany.Notwithstanding anything to the contrary contained in the Agreement, the provisions of this Section 5.2 will not be applicable in the event of any Termination Other Than for Cause with respect to Employee. 5 6.Miscellaneous 6.1Waiver The waiver of any breach of any provision of this Agreement will not operate or be construed as a waiver of any subsequent breach of the same or other provision of this Agreement. 6.2Entire Agreement; Modification Except as otherwise provided in the Agreement, this Agreement represents the entire understanding among the parties with respect to the subject matter of this Agreement, and this Agreement supersedes any and all prior understandings, agreements, plans, and negotiations, whether written or oral, with respect to the subject matter hereof, including without limitation, any understandings, agreements, or obligations respecting any past or future compensation, bonuses,reimbursements, or other payments to Employee from Company.All modifications to the Agreement must be in writing and signed by the party against whom enforcement of such modification is sought. 6.3Notice All notices and other communications under this Agreement must be in writing and must be given by personal delivery, telecopier or telegram, or first class mail, certified or registered with return receipt requested, and will be deemed to have been duly given upon receipt if personally delivered, three (3) days after mailing, if mailed, or twenty-four (24) hours after transmission, if delivered by telecopies or telegram, to the respective persons named below: If to Company: Keyuan Petrochemicals, Inc. c/o Ningbo Keyuan Plastic Co., Ltd. Qingshi Industrial Park Ningbo Economic and Technological Development Zone Ningbo, Zhejiang Province, PRC 315803 Attn:Chungfeng with a copy to: Louis Taubman, Esq. Leser Hunter Taubman & Taubman 17 State Street, Suite 2000 New York, NY 10004 Telecopier: (212) 202-6380 Telephone: (212) 732-7184 If to Employee: Aichun Li [ ] Telephone:[ ] Any party may change such party's address for notices by notice duly given pursuant to this Section. 6 6.4Headings The Section headings of this Agreement are intended for reference and may not by themselves determine the construction or interpretation of this Agreement. 6.5Governing Law This Agreement is to be governed by and construed in accordance with the laws of the State of Nevada applicable to contracts entered into and wholly to be performed within the State of Nevada by Nevada residents.Any controversy or claim arising out of or relating to this Agreement, or breach of this Agreement (except for any controversy or claim with respect to Section 5, which may be submitted, at the option of the Company, to any court of competent jurisdiction located within Las Vegas, Nevada) is to be settled by arbitration in Las Vegas, Nevada in accordance with the Commercial Arbitration Rules of the American Arbitration Association, and judgment on the award rendered by the arbitrators may be entered in any court having jurisdiction.There must be three arbitrators, one to be chosen directly by each party at will, and the third arbitrator to be selected by the two arbitrators so chosen.Each party will pay the fees of the arbitrator he or she selects and his or her own attorneys, and the expenses of his or her witnesses and all other expenses connected with presenting his or her case.Other costs of the arbitration, including the cost of any record or transcripts of the arbitration, administrative fees, the fee of the third arbitrator, and all other fees and costs, will be borne equally by the parties. 6.6Survival of Company's Obligations This Agreement will be binding on, and inure to the benefit of, the executors, administrators, heirs, successors, and assigns of the parties; provided, however, that except as expressly provided in this Agreement, this Agreement may not be assigned either by Company or by Employee. 6.7Counterparts This Agreement may be executed in one or more counterparts, all of which taken together will constitute one and the same Agreement. 6.8Enforcement If any portion of this Agreement is determined to be invalid or unenforceable, that portion of this Agreement will be adjusted, rather than voided, to achieve the intent of the parties under this Agreement. 6.9Indemnification The Company agrees that it will indemnify and hold the Employee harmless to the fullest extent permitted by applicable law from and against any loss, cost, expense or liability resulting from or by reason of the fact of the Employee's employment hereunder, whether as an officer, employee, agent, fiduciary, director or other official of the Company, except to the extent of any expenses, costs, judgments, fines or settlement amounts which result from conduct which is determined by a court of competent jurisdiction tobe knowingly fraudulent or deliberately dishonest or to constitute some other type of willful misconduct. 7 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day and year first above written. Keyuan Petrochemicals, Inc. By Chungfeng Tao, Chief Executive Officer EMPLOYEE Aichun Li 8
